Title: From Benjamin Franklin to Jonathan Williams, Jr., 12 September 1775
From: Franklin, Benjamin
To: Williams, Jonathan Jr.



Dear Jonathan,
Philada. Sept. 12. 1775.
I this Day receiv’d yours per Capt. Falconer, and am vastly oblig’d by your Industry in Packing and Dispatching my Things. Their Arrival makes me very happy; tho’ they are not yet come on shore. I have not before written to you, imagining you would hardly be found there; but now I find by Mr. Alexander’s Letter (to whom my best Respects) that he advises you to stay, for the Chance of something turning up to your Advantage. I have lately heard from your Father. He has made a temporary Exchange of Houses and Furniture with a Mr. Putnam of Worcester, who now resides at your House in Boston, and your Family at his House in Worcester, where they were all well about two Weeks since. My Sister is at Warwick with Mrs. Greene. She left her House lock’d up with the Furniture in it, but knows not whether she shall ever see it again. I like your Conduct with Respect to the Jersey Petition. The first Copy had indeed been presented before, by Mr. Lee, but that you could not know. If you determine to stay in England, I shall do what I can to throw Business in your Way: But whether America is ever again to have any Connection with Britain either Commercial or Political is at present uncertain. All depends upon that Nation’s coming to its Senses. Here we are preparing and determined to run all Risques rather than comply with her mad Demands.
Mr. Fergusson, who will deliver this, is a Gentleman of amiable Character in this Country, who visits England on some Business of his own. If you can do him any Service, you will oblige me by it. I recommend him warmly to your Civilities: and likewise Mr. Stockton who goes over with him intending to study Law in the Temple.
I desire to be affectionately and respectfully remembered to Mrs. Hewson, Miss Dolly Blunt, Mrs. Falconer, Mrs. Barwell and all our other Female Friends. I am hurried and can now only add that I am ever Your affectionate Friend and Uncle
B Franklin


I shall write to you fully, and to Mr. Alexander by next Opportunity.
  Deliver the inclos’d yourself. I have given you a little Recommendation to the good Bishop.
  [On the verso:] miss’d finding M[r. Fergus]son to give him this. Enquire for him at the Coffee house.
  Addressed: To / Mr Jonathan Williams / at Mrs Stevenson’s / Craven street / London / per favour of Capt. Loxley

  [In Loxley’s hand:] Mr. Shakespeare please deliver the enclos’d to Mr. D. Barclays care opposite Bow Church and will obloige yours &c
B L
Chapeside 108

 
Endorsed: Doctor Franklin Phila 12th Sept. 1775. recvd Decr 1.
